DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 should end with a period.  
Claim 11 is objected to because “(Original)” has been inserted in the 13th line of the claim. 
Claims 10 and 12-19 are objected to as depending from claims which are objected to.  
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the meaning of “the longitudinal dimension … extends through a centroid of the catch body” is unclear because the specification in Fig. 3 oppositely shows that no longitudinal dimension of the cavity extends through the centroid “24” of the body.  It is unclear if applicant means centroid in some other sense, such as a 2-dimensional centroid of some part of the body, and if so, what sense is meant.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant has not pointed out support for the new limitation in claim 1, “the longitudinal dimension … extends through a centroid of the catch body”.  While it is unclear what is being claimed, the instant application designations reference character “24” as the centroid and Fig. 5 shows the no aspect of the cavity extends through the centroid.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Devoe (US 684,799).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claim 1, Devoe discloses a catch comprising a body (8,9,14,15) and a cavity (10) defined in the body and defining a longitudinal dimension, wherein the longitudinal dimension extends along a top face of the body and extends through a centroid of the body (see Figs. 1 and 2).  The basket and mixer discussed in that claim are not required elements of the claimed structure.  Regarding claims 2-4, no aspect of the claimed structure is further limited by these claims, as the axes  by an endwall having a depression formed therein (see Figs. 1 and 2).  Regarding claim 10, the depression includes curvature (See Fig. 1).  
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Nasiatka (US 2007/0045219).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.   Regarding claim 1, Nasiatka, in a first exemplary manner of anticipation,  discloses a catch comprising a body (20) and a cavity (30) defined in the body and defining a longitudinal dimension, wherein the longitudinal dimension extends along a top face of the body and extends through a centroid of the body (see Figs. 1A and 2B).  The basket and mixer discussed in that claim are not required elements of the claimed structure.  In a second exemplary manner of anticipation, Nasiatka discloses a catch comprising a body (40) and a cavity (46) defined in the body and defining a longitudinal dimension, wherein the longitudinal dimension extends along a top face of the body and extends through a centroid of the body (see Fig. 3).   Regarding claims 2-4, no aspect of the claimed structure is further limited by these claims, as the axes discussed in these claims are axes of a mixer that is not part of the claimed structure.  Regarding claims 5, the body is cylindrical (see Figs. 1A, 1B and 3).  Regarding claim 8, the cavity is formed to have an I shape (see Fig. 1A and 3).  Regarding claim 9, the cavity is defined at least partly by an endwall having a depression formed therein (see Fig. 1A, 1B and 3).  Regarding claim 10, the depression includes curvature (See Fig. 1).  
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flackett (US 6,755,565).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claim 1, Flackett discloses a catch comprising a body (14)  by an endwall having a depression formed therein (see Figs. 2-4). Regarding claim 11, Flackett discloses a mixer comprising a basket (20) and a catch comprising a body (14) having a cavity (44) defined in the body and defining a longitudinal dimension, wherein the longitudinal dimension extends along a top face of the body (the longitudinal dimension corresponding to the diameter of the cavity 44). The dispenser discussed in this claim is not a required element of the claimed structure. The axes discussed in this claim are not aspects of a required element of the claimed structure. Claims 12-19 fail to further structurally limit the claimed structure. 
Response to Arguments
Shonka is not relied upon in rejecting the claims as currently amended. 
Regarding Flackett, the diameter of the cavity 44 is capable of matching the longitudinal extend of some (unclaimed) object and therefore Flackett is still consider to anticipate the claimed invention except for that of claim 8 which specifies the shape of the cavity.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774